          Case 1:19-cv-00332-NONE-SAB Document 26 Filed 05/05/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN FERRELL, et al.,                              Case No. 1:19-cv-00332-NONE-SAB

12                   Plaintiffs,                          ORDER DIRECTING THE FILING OF
                                                          SUPPLEMENTAL BRIEFING AND
13           v.                                           DOCUMENTATION RE PLAINTIFFS’
                                                          MOTION FOR PRELIMINARY APPROVAL
14    BUCKINGHAM PROPERTY                                 OF CLASS ACTION SETTLEMENT
      MANAGEMENT,
15                                                        (Doc. Nos. 19, 24)
                     Defendant.
16                                                        THIRTY DAY DEADLINE

17
            On November 25, 2019, Plaintiffs filed a motion for preliminary approval of a class
18
     action settlement in this action. (Doc. No. 19.) On January 21, 2020, the magistrate judge issued
19
     findings and recommendations recommending the granting of the motion for preliminary
20
     approval and certifying the class for settlement purposes. (Doc. No. 24.) The findings and
21
     recommendations were served on the parties and contained notice that any objections to the
22
     findings and recommendations were to be filed within fourteen (14) days from the date of
23
     service. No objections have been filed.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
25
     de novo review of this case. Having carefully reviewed the entire file, the court orders the
26
     parties to file supplemental briefing and documentation addressing the following issues:
27
            1.      Additional documentation supporting the valuation of each of plaintiffs’ claims,
28


                                                      1
     Case 1:19-cv-00332-NONE-SAB Document 26 Filed 05/05/20 Page 2 of 3


 1          including how the parties initially arrived at the potential value of each claim

 2          (before discounts);

 3    2.    The reasonableness of an award of attorneys’ fees in an amount up to 35% of the

 4          Settlement Fund under the circumstances of this case and in light of the results

 5          obtained;

 6    3.    An estimate of plaintiffs’ attorneys’ fees if calculated under the lodestar method

 7          and assurance that documentation will be submitted with the motion for final

 8          approval allowing the court to conduct a lodestar cross-check at that time;

 9    4.    The fairness and reasonableness of reverting unclaimed amounts above the

10          Minimum Distribution Floor to defendant’s share of payroll taxes and

11          contributions, and the remaining amount to be retained by defendant;

12    5.    The estimated value of the payroll taxes and contributions, in both absolute and

13          percentage terms;

14    6.    With respect to the FLSA collective action, additional information and detail

15          regarding the existence of a bona fide dispute (i.e., whether there are legitimate

16          questions about the existence and extent of defendant’s FLSA liability), including

17          the basis on which defendant “denies any liability of any kind associated with the

18          claims and allegations” and maintains that it has complied with the applicable

19          laws in all respects (Doc. No. 19 at 10); and

20    7.    Whether the estimated value of plaintiffs’ FLSA claims includes liquidated

21          damages. See 29 U.S.C. § 216(b); Haro v. City of L.A., 745 F.3d 1249, 1259 (9th

22          Cir. 2014) (“Double damages are the norm; single damages the exception [for

23          FLSA claims].”).

24    8.    Additional documentation indicating whether plaintiffs’ counsel and their firm

25          have any conflicts of interest in this case;

26    9.    Additional documentation indicating whether a copy of the proposed settlement

27          was submitted to the California Labor and Workforce Development Agency

28          (“LWDA”). See Cal. Lab. Code § 2699(l)(2); Haralson v. U.S. Aviation Servs.


                                               2
          Case 1:19-cv-00332-NONE-SAB Document 26 Filed 05/05/20 Page 3 of 3


 1                  Corp., 383 F. Supp. 3d 959, 971 (N.D. Cal. 2019) (noting proposed settlement

 2                  should be submitted to LWDA to allow it to comment if it so desires) (internal

 3                  citations omitted).

 4          The parties shall file a brief responsive to these issues within thirty (30) days from the

 5   date of service of this order.

 6
     IT IS SO ORDERED.
 7

 8     Dated:      May 5, 2020
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
